The respective attorneys for the parties to this appeal from an order of the Supreme Court, Kings County, entered August 18, 1975, have agreed, after a conference in this court before Mr. Justice Gittleson on November 3, 1975, that the appeal be withdrawn, subject to restoration, upon motion no later than December 1, 1975, and that the case proceed to trial on November 10, 1975, and thereupon signed a stipulation to such effect. In accordance with the foregoing, the appeal is deemed withdrawn, without costs, subject to restoration as above stated, and it is ordered that the case proceed to trial on November 10, 1975. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.